MR. CHIEF JUSTICE HARRISON:
Original proceeding. Petition for writ of mandate wherein relator seeks production by the County Attorney of Missoula County of certain notes or letters left by a decedent that they might be examined by relator’s counsel. The relator filed a demand to produce in the district court which request was overruled and denied by such court.
This court in State ex rel. Keast v. District Court, 135 Mont. 545, 342 P.2d 1071, discussed the applicable principles of law, and we perceive no reason to depart therefrom in this proceeding.
The writ is denied and the proceeding dismissed.
MR. JUSTICES ANGSTMAN and CASTLES concur.